Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00524-CV

                    IN THE INTEREST OF M.R.D., J.A.D., and A.M.A.

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02024
                 Honorable Charles E. Montemayor, Associate Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellants’ parental rights is AFFIRMED. No costs of appeal are assessed against appellants.

       SIGNED February 19, 2020.


                                                _____________________________
                                                Liza A. Rodriguez, Justice